[Cite as Purdy v. Purdy, 2013-Ohio-280.]


                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                        SCIOTO COUNTY

KATHY PURDY,                          :    Case No. 12CA3490
                                      :
     Plaintiff-Appellee,              :
                                      :    DECISION AND
     v.                               :    JUDGMENT ENTRY
                                      :
RICHARD PURDY,                        :
                                      :    RELEASED 01/25/13
     Defendant-Appellant.             :
______________________________________________________________________
                             APPEARANCES:

Robert R. Dever, BANNON, HOWLAND & DEVER, CO., L.P.A., Portsmouth, Ohio, for
appellant.

Rebecca L. Bennett, Portsmouth, Ohio, for appellee.
______________________________________________________________________
Harsha, J.

        {¶1}    Richard Purdy appeals from the trial court’s decision on his motion for an

extension of time to purge his contempt for failure to comply with certain requirements of a

divorce decree. Mr. Purdy contends that he and his ex-wife reached an agreement for the

resolution of the motion but complains the court’s judgment entry does not accurately

memorialize that agreement. However, the court has not yet imposed a sanction or

penalty for one of Mr. Purdy’s contemptuous acts. As a result, no final, appealable order

exists for the contempt proceedings, and the court’s ruling on Mr. Purdy’s motion for an

extension of time to purge his contempt is interlocutory. Accordingly, we lack jurisdiction to

consider this appeal and dismiss it.

                                            I. Facts

        {¶2}    Kathy and Richard Purdy married in 1978 and obtained a final decree of

divorce in 2007. Among other things, the court ordered Mr. Purdy to pay child and spousal

support and to pay half of a martial debt owed to Pope and Levy. In addition, the court
Scioto App. No. 12CA3490                                                                     2

sustained Ms. Purdy’s motion to have Mr. Purdy held in contempt for failure to pay

temporary child and spousal support and violating a mutual restraining order concerning

the couple’s truck, imposed a sentence, and gave Mr. Purdy an opportunity to purge his

contempt.

       {¶3}   In April 2010, Ms. Purdy filed a motion asking the court to find Mr. Purdy in

contempt for not paying his share of debts owed to Pope and Levy, Southern Ohio Medical

Center, Attorney Jerry Buckler, National Financial Holdings, and Beneficial Household as

ordered in the divorce decree. She also asked the court to find him in contempt for not

paying his child and spousal support obligations and failing to notify the Scioto County

Child Support Enforcement Agency of changes in his employment. In addition, she asked

the court to “issue a praecipe and execution of judgment for the previous contempts as

contained in this Court’s order of May 23, 2007” and award her attorney fees if the court

found Mr. Purdy in contempt.

       {¶4}   In September 2010, the court issued a decision that partially disposed of Ms.

Purdy’s motion. The court found that Mr. Purdy agreed to pay Ms. Purdy a lump sum

amount for the debts owed to Southern Ohio Medical Center and Attorney Jerry Buckler

within 60 days of July 27, 2010. If he failed to timely pay, the court held that Mr. Purdy

“shall be found to be in contempt and a sentence of thirty (30) days shall be imposed

without further hearing.”

       {¶5}   Before the court ruled on the remainder of Ms. Purdy’s April 2010 motion,

both parties filed additional contempt motions. Mr. Purdy asked the court to find Ms. Purdy

in contempt for failure to comply with the visitation schedule for the minor child. Ms. Purdy

requested that the court find Mr. Purdy in contempt for withdrawing funds from her

checking account and failure to pay his portion of uninsured medical expenses for the
Scioto App. No. 12CA3490                                                                   3

minor child. Then, Mr. Purdy asked the court to find Ms. Purdy in contempt for not paying

her share of the medical expenses.

       {¶6}   In November 2011, a magistrate issued a decision on the pending motions,

and the trial court adopted those recommendations the same day. The trial court found

Mr. Purdy in contempt for nonpayment of child support, nonpayment of spousal support,

withdrawing funds from Ms. Purdy’s checking account, and failure to pay his share of the

Pope and Levy debt. The court sentenced Mr. Purdy to 10 days incarceration for

withdrawing funds from the checking account but gave him an opportunity to purge the

contempt. Regarding nonpayment of support, the court stated:

       It is the FINDING and ORDER of the Court that Husband is hereby
       sentenced to sixty (60) days incarceration and fined $200.00 for his failure to
       pay child support, this being a second finding of Contempt. Further,
       Husband is sentenced to thirty (30) days incarceration and fined $100.00 for
       failing to pay spousal support.

The court gave Mr. Purdy an opportunity to purge the contempt. For the Pope and Levy

debt the court held that “[s]entencing shall be held in abeyance to allow Husband to purge

his Contempt.” The court also held that “[i]t is ORDERED that Husband may purge said

Contempt by paying the remainder of the Pope and Levy debt therefore preventing further

garnishment of Wife’s wages and payment arrangements, or full payoff to accomplish this

shall be made within thirty (30) days of this ORDER.” The court held that any other

pending issues not addressed in the entry were “NOT WELL-TAKEN and the same are

DENIED.” The court also held that all prior orders not modified in its entry remained in “full

force and effort.”

       {¶7}   Subsequently, Mr. Purdy filed objections to the magistrate’s decision. In

December 2011, the trial court overruled the objections and reiterated its initial findings.

Then in February 2012, Mr. Purdy filed a motion for an extension of time to purge his
Scioto App. No. 12CA3490                                                                       4

contempt. The parties entered into and filed a “MEMORANDUM OF AGREEMENT”

concerning this motion. Evidently each party submitted to the court a draft of a judgment

entry intended to reflect the parties’ agreement, but these drafts do not appear in the

record. Mr. Purdy objected to Ms. Purdy’s submission. After reviewing the parties’

agreement, the proposed entries, and Mr. Purdy’s objections, the court issued an

“AGREED JUDGMENT ENTRY,” signed by neither party, ruling on the motion for an

extension. Mr. Purdy appeals from this entry.

                                    II. Assignment of Error

       {¶8}   Mr. Purdy assigns one error for our review:

       THE TRIAL COURT ERRED AS THE FINAL DECREE DOES NOT
       REFLECT THE AGREEMENT MADE BY RESPECTIVE COUNSEL IN
       CHAMBERS.

                            III. No Final, Appealable Order Exists

       {¶9}   In his sole assignment of error, Mr. Purdy argues that the court’s decision on

his motion for an extension of time to purge his contempt does not accurately reflect the

parties’ agreement. However, before we address the merits of the appeal, we must decide

whether we have jurisdiction to do so. Appellate courts “have such jurisdiction as may be

provided by law to review and affirm, modify, or reverse judgments or final orders of the

courts of record inferior to the court of appeals within the district[.]” Ohio Constitution,

Article IV, Section 3(B)(2). If a court’s order is not final and appealable, we have no

jurisdiction to review the matter and must dismiss the appeal. Eddie v. Saunders, 4th Dist.

No. 07CA7, 2008-Ohio-4755, ¶ 11. If the parties do not raise the jurisdictional issue, we

must raise it sua sponte. State v. Locke, 4th Dist. No. 11CA3409, 2011-Ohio-5596, ¶ 4.

       {¶10} “ ‘In order for there to be a final order in contempt of court proceedings, there

must be both a finding of contempt and the imposition of a sanction or penalty. The mere
Scioto App. No. 12CA3490                                                                                       5

adjudication of contempt of court is not a final appealable order until a sanction or penalty

is also imposed.’ ” Clyburn v. Gregg, 4th Dist. No. 11CA3211, 2011-Ohio-5239, ¶ 15,

quoting Cooper v. Cooper, 14 Ohio App. 3d 327, 471 N.E.2d 525, paragraph one of the

syllabus (8th Dist.1984).

          {¶11} Here, the court found Mr. Purdy in contempt for numerous reasons in the

December 2011 entry. However, the court has not imposed a sanction or penalty for Mr.

Purdy’s failure to pay his share of the Pope and Levy debt. Instead, the court stated that

sentencing “shall be held in abeyance to allow [Mr. Purdy] to purge his Contempt.” As a

result, the December 2011 entry is not a final, appealable order for purposes of the

contempt proceedings. Therefore, the court’s decision on Mr. Purdy’s motion for an

extension of time to purge his contempt cannot be final. It is interlocutory. Accordingly, we

lack jurisdiction to consider Mr. Purdy’s appeal and dismiss it.1

                                                                                       APPEAL DISMISSED.




1
    Mr. Purdy’s argument in support of his assignment of error consists only of the following statement:

          THE FINAL DECREE HAS MANY THINGS IN IT THAT THE MEMORANDUM OF
          AGREEMENT ENTERED INTO BY THE PARTIES DOES NOT CONTEMPLATE. IT IS
          NOT FAIR FOR THE DEFENDANT TO HAVE REACHED AN AGREEMENT IN COURT
          AND HAVE IT ALTERED TO SOMETHING SIGNIFICANTLY DIFFERENT THAN WHAT HE
          AGREED TO IN COURT.

Then Mr. Purdy attached a copy of the Memorandum of Agreement and court’s entry ruling on his
motion for an extension to his appellate brief. He not only cites no legal authority in support of his
position, but also fails to specify what aspects of the court’s entry he finds objectionable. “ ‘If an
argument exists that can support [an] assignment of error, it is not this court’s duty to root it out. * * *
It is not the function of this court to construct a foundation for [an appellant’s] claims[.]’ ” In re A.Z.,
4th Dist. No. 11CA3, 2011-Ohio-6739, ¶ 18, quoting Coleman v. Davis, 4th Dist. No. 10CA5, 2011-
Ohio-506, ¶ 13. In other words, “ ‘[i]t is not * * * our duty to create an argument where none is made.’
” Id., quoting Deutsche Bank Natl. Trust Co. v. Taylor, 9th Dist. No. 25281, 2011-Ohio-435, ¶ 7.
Therefore, if we had jurisdiction to reach the merits of Mr. Purdy’s assignment of error, we would be
within our discretion to summarily reject his argument. See id.
Scioto App. No. 12CA3490                                                                6

Kline, J., Concurring.

       {¶12} I respectfully concur in judgment only.

       {¶13} The Agreed Judgment Entry states that “[t]he Defendant’s Motion for

modification of child and spousal support shall be heard on July 17, 2012, at 1:30 p.m. until

4:30 p.m.” Therefore, I would find that the Agreed Judgment Entry is not a final appealable

order because it leaves issues unresolved and contemplates further action. See Rice v.

Lewis, 4th Dist. No. 11CA3451, 2012-Ohio-2588, ¶ 14.
Scioto App. No. 12CA3490                                                                  7

                                     JUDGMENT ENTRY

         It is ordered that the APPEAL BE DISMISSED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Scioto
County Common Pleas Court, Domestic Relations Division, to carry this judgment into
execution.

         Any stay previously granted by this Court is hereby terminated as of the date of this
entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the
Rules of Appellate Procedure. Exceptions.

Abele, J.: Concurs in Judgment and Opinion.
Kline, J.: Concurs in Judgment Only with Opinion.




                                           For the Court



                                           BY: ____________________________
                                               William H. Harsha, Judge




                                    NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.